 RELCO LOCOMOTIVES
,
 
INC
.
 
358 NLRB No. 32
 
229
 
Relco Locomotives, Inc. 
and
 
Brotherhood of Railroad 
Signalmen.  
Cases 18

CA

0
19175, 18

CA

0
19350, 18

CA

0
19367, and 18

CA

0
19499
 
April 12, 2012
 
DECISION AND ORDER
 
B
Y 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND 
B
LOCK 
 
On March 28, 2011, Administrative Law Judge Wi
l-
liam L. Schmidt issued the attached 
decision.  
The R
e-
spondent filed exceptions and a supporting brief, and the 
Acting General Counsel filed an answering brief.
 
The National Labor Relations 
Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions
1
 
and briefs, and has decided to 
affirm the judge

s rulings, findings,
2
 
and conclusions and 
to adop
t the recommended Order as modified.
3
  
Below, 
we briefly set forth our rationale for adopting the judge

s 
findings that the Respondent

s discharges of employees 
Jeffery Smith, Ron Dixon, and Timothy Kraber were 
unlawful under 
Wright Line
, 251 NLRB 1083 (1980)
, 
enfd. 
662 F.2d 899 (1st Cir. 1981)
, cert. denied 
455 U.S. 
989 (1982)
.
4
  
We also address issues related t
o the u
n-
lawful discharge of employee Dane See.
 
                                        
        
 
1
 
We deny the Acting General Counsel

s request to strike the R
e-
spondent

s exceptions because they fail to meet the specificity requir
e-
ments of Sec. 102.46(b) of the Board

s Rules and Regulations.  Al
t-
hough the Respondent

s exceptions do not fully satisfy Sec. 102.46, we 
find that they are no
t so deficient as to warrant striking.  Further, it does 
not appear that the Acting General Counsel has been prejudiced by the 
shortcomings in the exceptions, given that he has filed an answering 
brief fully addressing them.  See 
Postal Service
, 339 NLRB 4
00, 400 
fn. 1 (2003).  
 
2
 
The Respondent has excepted to some of the judge

s credibility 
findings.  The Board

s established policy is not to overrule an admini
s-
trative law judge

s credibility resolutions unless the clear preponde
r-
ance of all the relevant 
evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 
3
 
The judge correctly found that the Res
pondent violated Sec. 8(a)(1) 
by maintaining, and coercing employees to sign, an initial and revised 
nondisclosure agreement.  The Respondent asserts that it rescinded all 
such agreements, but the judge made no such finding and no evidence 
in the record co
nfirms that assertion.  We will therefore add a rescission 
requirement to the judge

s recommended Order.
 
In adopting the judge

s finding that both the initial and revised ve
r-
sions of the nondisclosure agreement are unlawful, Member Hayes 
finds only that th
ey were overbroad because they limit discussion of 
wage and benefit information.  He does not pass on the lawfulness of 
any of the other restrictions in the nondisclosure agreement.
 
4
 
Contrary to the suggestion in the judge

s statement of the 
Wright 
Line
 
s
tandard, there is no requirement that the Acting General Counsel 
show, as an element of his initial burden, that there was a nexus b
e-
tween the Respondent

s union animus and the specific actions it took 
against the discriminatees.  See 
Mesker Door
, 357 NLRB
 
591, 592
 
 
fn. 
5 (2011). 
 
1.  
In affirming the judge

s findings that the Respon
d-
ent

s discharges of employees Smith and Dixon were 
unlawful, we emphasize that the credited evidence esta
b-
lishes that the Respondent

s asserted reasons for
 
both 
discharges

safety violations and absenteeism for Smith 
and insubordination for Dixon

were pretexts designed
 
to mask the Respondent

s true motivation, the emplo
y-
ees

 
union activity.  This evidence provides strong su
p-
port for the General Counsel

s requ
ired initial showing 
under 
Wright Line
, supra, as well as precluding any 
Wright Line
 
defense.  See, e.g., 
Approved Electric
, 356 
NLRB 
238, 240
 
(2010) (pretext evidence may be used to 
show discriminatory motivation); 
Austal USA, LLC
, 356 
NLRB 
363, 364 
(2010) (if proffered reason for discharge 
is pretextual, employer necessarily fails to establish 
Wright Line
 
defense). The Respondent

s animus toward 
the employees

 
union activity is further supported by the 
credited evidence that Chief Operations Officer 
Mark 
Bachman, at the end of a meeting in which he urged e
m-
ployees to reject the Union, invited questions but then 
immediately told Smith to 

shut up and sit down

 
when 
he asked whether Bachman would agree to discuss u
n-
ionization of the Respondent

s employe
es.
5
  
In sum, the 
record fully supports the judge

s findings that the R
e-
spondent discharged Smith and Dixon in retaliation for 
their union activity. 
 
2.  
The judge correctly found that the Respondent u
n-
lawfully discharged employee Timothy Kraber because 
of
 
his protected concerted activity in connection with a 
dispute related to employee uniforms.  We agree with the 
judge that the Respondent

s asserted justification for 
Kraber

s discharge, absenteeism, was pretextual, su
p-
por
t
ing a finding of unlawful motivat
ion and precluding 
a 
Wright Line
 
defense.  See 
Approved Electric
, supra; 
Austal USA
, supra.  The timing and sequence of relevant 
events also demonstrate the Respondent

s unlawful m
o-
tive.  The Respondent did not discharge Kraber immed
i-
ately when he purporte
dly exceeded his permissible a
b-
sence points.  For 11 days, the Respondent sat on its 
knowledge that it allegedly had grounds to terminate 
Kraber.  Only after Kraber openly engaged in protected 
concerted activity did the Respondent discharge him, 
acting jus
t 
5
 
day
s
 
after he spoke up about the uniform 
issue at the meeting with Doug Bachman.  Moreover, as 
found by the judge, employee Dane See was unlawfully 
discharged for engaging in the same protected concerted 
activity only 1 day before Kraber was discharged
.  
 
3. The Respondent acknowledged at the hearing that 
employee See had not committed the misconduct for 
                                        
        
 
5
 
Unlike the judge, however, we find it unnecessary to rely on the 
Respondent

s antiunion campaign as 

background

 
evidence of unla
w-
ful animus.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
230
 
which he had purportedly been discharged and accor
d-
ingly offered him reinstatement (with no backpay).  The 
only disputed issue with respect to See was 
whether the 
conduct for which he actually was fired (contesting the 
fee the Respondent was charging employees for having 
their work uniforms cleaned) was concerted and protec
t-
ed activity under Section 7 of the Act.  The judge co
r-
rec
t
ly found that it was, a
nd consequently that See

s di
s-
charge was retaliatory.  The Respondent asserts in its 
exceptions that See is not eligible for remedial backpay 
because he became a full
-
time student after his discharge.  
We leave this issue to the compliance stage of this pr
o-
ceeding.
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Relco 
Locomotives, Inc., Albia, Iowa, its officers, agents, su
c-
cessors, and assigns, shall tak
e the action set forth in the 
Order as modified.
 
1.  Insert the following as paragraph 2(e), and reletter 
the following paragraphs accordingly
.
 

(e) 
Rescind all nondisclosure agreements or any other 
rules that prohibit employees from engaging in union or 
concerted activities protected by Section 7 of the Act, 
and notify employees in writing that it has done so.

 
2.  Substitute the attached notice for that of the admi
n-
istrative law judge.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Cho
ose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities
 
 
W
E WILL NOT
 
terminate any employee for engaging in 
activities on behalf of th
e Brotherhood of Railroad Si
g-
nalmen or other concerted activities protected under Se
c-
tion 7 of the Act.
 
W
E WILL NOT
 
maintain a nondisclosure agreement or 
any other requirement that prohibits employees from 
engaging in union or concerted activities protecte
d by 
Section 7 of the Act.
 
W
E WILL NOT
 
require you to sign a nondisclosure 
agreement or abide by any rule that limits your right to 
engage in union or concerted activities protected by Se
c-
tion 7 of the Act.
 
W
E WILL NOT
 
in any like or related manner 
interfere 
with, restrain, or coerce you in the exercise of rights 
guaranteed to employees by Section 7 of the Act.
 
W
E WILL
, within 14 days from the date of the Board

s 
Order,
 
offer Jeffery Smith, Ronald Dixon, Dane See, and 
Timothy Kraber full reinstatemen
t to their former jobs 
or, if their jobs no longer exist, to substantially equiv
a-
lent positions, without prejudice to their seniority or any 
other rights or privileges they previously enjoyed.
 
W
E WILL 
make Jeffery Smith, Ronald Dixon, Dane 
See, and Timothy
 
Kraber whole for any loss of earnings 
and other benefits suffered by them as a result of their 
unlawful discharges, together with interest compounded 
daily.
 
W
E WILL
, within 14 days from the date of the Board

s 
Order,
 
remove from our files any reference to
 
the unla
w-
ful termination of Jeffery Smith on June 12, 2009, 
Ronald Dixon on September 21,
 
2009, Dane See on 
March 8, 2010, and Timothy Kraber on March 9, 2010, 
and 
WE WILL
,
 
within 3 days thereafter, notify each of 
these employees in writing that this acti
on has been taken 
and that any evidence of their unlawful terminations will 
not be used against them in any future personnel actions.
 
W
E WILL 
rescind all nondisclosure agreements and any 
other rules that prohibit employees from engaging in 
protected union 
or concerted activities, and 
WE WILL
 
n
o-
tify employees in writing that we have done so.
 
R
ELCO 
L
OCOMOTIVES
,
 
I
NC
.
 
 
David M. Biggar 
and 
Catherine Homolka, 
Esq
s.
, 
for the Acting 
General Counsel.
 
Michael Klupchak, 
Esq
., 
with
 
Amber L. Stefankiewicz, 
Esq
.
 
(Laner, 
Muchin, Dombrow, Becker, Levin
, 
and Tominberg, 
Ltd
 
), 
on the brief
, 
for Relco Locomotives, Inc.
 
William L. Phillips, General Counsel, 
for the
 
Brotherhood of 
Railroad Signalmen.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
W
ILLIAM 
L.
 
S
CHMIDT
, Administrative Law Judge.  I
 
heard 
this matter from September
 
14 through 16, 2010, at Albia, I
o-
wa, based on the Order Further Consolidating Cases and Co
n-
solidated Complaint (
the 
complaint) issued by the Regional 
Director for Region 18 of the National Labor Relations Board 
(NLRB or 
th
e 
Board) on August 19, 2010.  The complaint is 
 RELCO 
LOCOMOTIVES
,
 
INC
.
 
231
 
based on unfair labor practice charges filed by 
the Brotherhood 
of Railroad Signalmen (
the 
Charging Party, 
the 
Union, or BRS)
 
in Case 
18

CA

0
19175 on 
October 5, 2009, and 
amended N
o-
vember 2, 2009, and January 
22, 2010;
 
Case 
18

CA

0
19350 
filed on 
April 9, 2010, Case 
18

CA

0
19367 filed 
April 27, 
2010, and 
Case 18

CA

0
19499 filed 
July 28, 2010.  Relco 
Locomotives, Inc. (Respondent or Relco) filed a timely answer 

 
The
 
case presents these issues: (1) whether Relco violated 
Section 8(a)(1) of the National Labor Relations Act (
the 
Act) 
by maintaining an unlawful nondisclosure agreement and c
o-
er
c
ing its employees to sign
;
 
(2) whether Relco violated Section 
8(a)(1) by disch
arging Dane See and Timothy Kraber for their 

i-
form maintenance by an outside vendor; and (3) whether Relco 
violated Section 8(a)(
3
) and (
1
) of the Act by discharging Kr
a-
ber, Jeffery Smith, and R
on Dixon for their union activities.
 
After careful consideration of the entire record,
1
 
and the va
r-
ious arguments set out in the posthearing briefs filed on behalf 
of the Acting General Counsel (AGC) and Respondent, I find 
that Respondent violated the Act 
as alleged based on the fo
l-
lowing
 
F
INDINGS OF 
F
ACT
 
I
.
  
J
URISDICTION
 
Relco Locomotives, Inc., an Illinois corporation
,
 
with an o
f-
fice and place of business in Albia, Iowa, is engaged in repai
r-
ing, rebuilding, and manufacturing locomotives and railcars.  In 
the course of its business operations during the calendar year 
preceding the issuance of the complaint, Respondent purchased 
and received at its Albia facility goods and materials valued in 
excess of $50,000 directly from suppliers located outside the 
Stat
e of Iowa, and it sold and shipped goods and materials va
l-
ued in excess of $50,000 from that location directly to custo
m-
ers located outside the State of Iowa.  Relco admits and I find 
that it is an employer engaged in commerce within the meaning 
of Section
 
2(2), (6), and (7) of the Act.  Relco also admits, and 
I find, the BRS is a labor organization within the meaning of 
Section 2(5) of the Act.
2
 
II
.
  
A
LLEGED 
U
NFAIR 
L
ABOR 
P
RACTICES
 
A.  Credibility
 
The key aspects of my factual findings below related to the 
discharges of employees Smith, Dixon, and Kraber incorporate 
                                        
        
 
1
 


Exh. 31 and R. Exh. 2.  I now grant that request as these documents 
appear to be mental notes and work product of officials a
t the Iowa 
Workforce Development Commission who considered the unemplo
y-
ment insurance claims of Jeffery Smith and Ronald Dixon.  As such, I 
find that they are not a part of the public record involving those claims 
and, therefore, they are not admissible wi
thout further foundation.
 
2
 
Most employees represented by the BRS work under agreements 
governed by the Railway Labor Act.  However, the BRS also represents 
employees within the meaning of the Act who work at locomotive 
repair facilities operated by certai
n railway companies and other e
m-
ployees engaged in the manufacture of railway crossing signals.
 
the credibility determinations I have made after carefully co
n-
sidering the record in its entirety.
3
  
The testimony about aspects 
of these three cases contain sharp conflicts.  Evidence contr
a-
dict
ing the findings set out below has been considered but has 
not been credited.
 
My credibility resolutions have been informed by my co
n-

b-
jects covered by the testimony given; established or admitt
ed 


s-
ence or absence of corroboration; the strength of rebuttal ev
i-
dence, if any; the inherent probabilities; reasonable inference
s 
available from the record as a whole; the weight of the ev
i-
dence; and witness demeanor while testifying.  More detailed 
discussions of specific credibility resolutions appear below in 
those situations that I perceived to be of particular significance.
 
Su
ffice it to say at this point that I found key elements of the 

Mark 
Bachman, 
David 
Crall, and 
Cliff 
Benboe that conflict with the testimony 
of employee witnesses unworthy of belief.  Particular portions 
of their te
stimony are analyzed in greater detail below where it 
became necessary to resolve credibility in order to make ratio
n-
al judgments about important events and motives.  In virtually 
all of the significant instances, reliable documentary evidence 
failed to su

Crall in particular fared poorly.  Counsel for 
the 
Charging Pa
r-

-
examination of Crall about the alleged illegibility of 

for medical 
treatment looked in some respects like the climatic 
moments of a Perry Mason drama rather than an NLRB hea
r-


d-
vanced at the hearing fo
r firing that employee particularly u
n-
successful.
 
Counsel for the AGC called two employee witnesses, Jon
a-
than Graber and Richard Purdun, whose lack of veracity about 
key events also posed critical credibility problems.  Graber 
vehemently opposed efforts to
 
unionize the plant.  For reasons 

hostility led to him to become an information conduit from the 
plant floor to the top management.  To a lesser extent, Purdun 
also provided management with inf
ormation concerning the 
union drive.  He admitted providing management with a copy 
of his NLRB investigatory affidavit (insisting all the while he 
testified that he had not read it before signing it) that contained 
the names of employees active in the unio
n organizing drive, 
notably Smith and Dixon.  He also unnecessarily denigrated 

primary purpose was to ingratiate himself to the 
C


ions.
 



based on evidence that is either undisputed or substantially 
                                        
        
 
3
 

s-
charge and the nondisclosure agreement.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
232
 
corr
oborated, plus documentary evidence consistent with the 
test
imony he provided in this case.
 
Respondent also adduced evidence from Crall that Kraber 
made threatening remarks to him following his termination and 

redited for this 

true, which I do not, the threats do not go to matters underlying 

 
B.  Introduction
 

.  
Mark Bachman is the chief operations officer and his brother, 
Doug Bachman, is the chief administrative officer.
4
  
Together, 
the two brothers own and operate Relco.  The Albia facility, 

faci
lity.  The Albia location sprawls across 100 acres and co
n-
tains approximately 
3
 
miles of rail track.  Five or six buildings, 
adding up to approximately 200,000 square feet capable of 
housing up to 27 locomotives are located on the property.
 

acility operates 7 days a week and employs a 
total of about 100 production workers working on four different 
shifts.  This case involves employees assigned to the day shift, 
Monday through Friday.  Before the start of a shift each mor
n-
ing, management meets
 

work priorities, safety issues, and other ordinary workplace 
matters.  Employees of outside contractors working at the faci
l-
ity may also be included in the morning meeting.  Generally, 
the meetings last 10 to 15 min
utes and are presided over by 
Operations Manager David Crall or Fabrication Supervisor 
Cliff Benboe.
 
Relco maintains an employee manual that it periodically r
e-

i-
cies, and its rules and regulations, i
ncluding its attendance pol
i-
cy.  However, safety rules included in the handbook are not all 
inclusive as safety procedures vary depending on the particular 
tasks an employee performs.  New editions of the manual are 
promptly distributed to all employees.  
The most recent version 
of the handbook became effec
tive January 1, 2009.
 
The Relco manual contains 
C

policy.  Under that policy, an employee is assessed a specific 
number of points each time he leaves work early, calls in late,
 
calls to take off an entire day, or for being later or absent wit
h-
out calling to plant unless the absence is excused in advance or 
a medical excuse is provided.  A rolling 12
-
month record is 
maintained for each employee.
 
Employees are instructed to notify the 
C
ompany of a tard
i-

-

voice
 
mail system.  A secretary listens to the messages each 
day and notes the time of the call as well as the stated reason 
for the absen
ce or late arrival.  If an employee leaves early, the 
supervisor reports the circumstances to the clerical staff so that 
points, if any, may be correctly assessed.  Based on information 
received from the voice
 
mail system or a supervisor, the clerk 
allocat

                                        
        
 
4
 
Throughout this decision the use of the Bachman na
me refers to 

about the cost of uniform maintenance.
 
record based on the point schedule contained in the employee 
manual.  The 
C
ompany terminates workers if they accumulate 
12 or more points in a 12
-
month period.
 
Most employees discharged at Relco during t
he relevant time 
period occurred because they accumulated too many attendance 
points.  Over the 2
-
year period from mid
-
2008 through mid
-
2010, 33 employees were terminated for that reason.  (R. Exh. 
5.)
 
In addition to the attendance policy, Relco maintains 
a pr
o-
gressive discipline system but its handbook lists certain exce
p-
tions that can result in immediate termination, including insu
b-
ordination, theft, and dishonesty.  Between June 2008 and Ja
n-
uary 2010, five employees were terminated for offenses that 
resu
lted in their immediate discharge.  One was discharged 
following his arrest for stealing company property and the 
property of a railroad.  Two were terminated for walking off the 
job and never returning.  One, a probationary employee, was 
discharged for hi
s inability to perform assigned work.  The fifth 

r-


418.)
 
C.  The BRS Organizing Drive
 
As of the date of the hearing, the employees were not 
repr
e-
sented by a labor organization.  Jeffery Smith, a welder in Re
l-

i-
nation on June 12, 2009, initiated the BRS organizing drive.  In 
early 2009, Smith made several unsuccessful attempts to meet 
w

r-
pose of discussing the attendance point system and a pay i
n-
crease that Smith thought overdue.  His effort included the 
preparation of a lengthy letter outlining his grievances related 
to these subjec
ts that he gave to the paint shop supervisor for 
delivery to Bachman.
 
In the midst of his growing dissatisfaction over his failure to 
gain an audience with Bachman, Smith made a fluke discovery 
of a BRS insignia inside a locomotive where he happened to be 
working.  After researching the organization on
 
line, Smith 
wrote an email on March 2, 2009, to that union inquiring about 
representation.  BRS organizer Mark Ciurej responded the fo
l-
lowing day with some basic information about the BRS.  He 
requested Smith

contact and raised the possibility of coming to Albia in the near 
future to speak with the Relco employees.
 

e-
tween Smith and Ciurej prompted Smith to beg
in discussing 
unionization with other employees at the plant on almost a 
daily basis.  Smith enlisted others, including Ronald Dixon, to 
help in these preliminary efforts.  He regularly passed along the 
information he learned from other workers to Ciurej d
uring 
their numerous telephone conversations throughout this period.
 
By April Ciurej, who lives in Virginia, became satisfied 
through his contacts with Smith that there was sufficient inte
r-
est among the Relco employees to warrant meeting with inte
r-
ested em
ployees in person.  To this end, Smith arranged for the 
use of a meeting room at his church where Ciurej could speak 
with interested Relco workers.  After Smith arranged the loc
a-
tion, he prepared 50 or 60 small sheets of paper announcing the 
 RELCO 
LOCOMOTIVES
,
 
INC
.
 
233
 
location of th
e meeting with Ciurej on April 10 that he and 
others distributed around the plant.
 
Ciurej spoke at the April 10 meeting largely about the union 
organizing process.  He also distributed informational literature 
addressing that subject and employee represent
ation by the 
BRS.  Ciurej solicited and obtained signed BRS authorization 
cards
5
 
from nearly all, if not all, of the workers present and 
provided additional BRS cards to them so they could solicit 
signatures from their fellow workers who had not attended t
he 
meeting.
 
Following the initial meeting with Ciurej, Smith solicited 
employees to sign BRS cards on a daily basis before and after 
work, during breaks, and, apparently, even during working 
time.  He kept a ready supply available at all times in his 
toolb
ox or in his pockets.  He also distributed union literature 
and copies of a union
-
provided CD to workers in the parking 

i-
mony that he was very active and persistent in attempting to 
organize the R
elco employees.
 

t-
tended the two meetings conducted by Ciurej in April and May.  
After the first union meeting, Dixon began distributing BRS 
cards and solicited employees to sign up for the organizing 
effort.  Usually, he kept cards in his pockets at work so that 

a-
tion, Dixon became the principal employee organizer and soon 
came to be regarded by the other production workers as the 
leading u
nion activist.  He kept soliciting employees to sign 
BRS cards up to the day of his termination on September 21.
 
Timothy Kraber first learned of the organizing effort from 
Smith and Dixon.  He previously belonged to the UAW when 
he worked at a nearby John 
Deere plant.  He went to the first 
union meeting conducted by Ciurej and signed a BRS author
i-
zation at that time.  He also took blank BRS authorizations to 
use in soliciting other employees at the plant.  Kraber co
n-
firmed that Smith and Dixon engaged in si
milar solicitation 
activities around this time.
 
Kraber made no effort to conceal his prounion sympathies.  
He often wore his UAW T
-
shirts beneath his work shirt that he 
removed when he became uncomfortably warm while working 
at the plant.  When Bachman spo
ke to employees about union
i-
zation on May 15, Kraber openly argued that the 
C
ompany 

m-

became the leading union activist at the plant.
 
One 
of the first employees Smith solicited to sign a BRS 
card was Jonathan Graber, a fellow worker with whom he fr
e-
quently rode to work.  Graber, who strongly opposed unions, 

Graber early on with
out success.  Graber told each of them that 

Smith finally relented after Graber told him that he was ad
a-
mantly opposed to unionizing and did not want to discuss it 
anymore.
 
                                        
        
 
5
 
The BRS authorization form, referred to at the hearing as an A 

-
1/2 x 11 sheet 
of 

 
Sometime in May, within
 
a day or two of this firm disavo
w-
al, Graber informed Smith that he had told Bachman about the 
union organizing efforts at Relco when he ran into Bachman at 

heard about any of the union activities, 
and he already

he told 


d-


313.)  Although Graber made it clear to Bachman th
at he had 
nothing to do with the union organizing, he denied that he 

believe it is not his business to know.  I mean if the guys want 

 
Later in May or
 
early June, Graber asked Supervisor Dragen 
Yankovic what he thought about the ongoing union activity.  In 
the course of their ensuing discussion, Graber told Yankovic 

admitted that his couple
-
of
-
guys statement referred to Smith 
and Dixon but he denied that he named any names when spea
k-
ing with Yankovic.
6
 
Graber also admitted asking Lead Supervisor Jeff Dalman 
some time in July if he had heard any rumors about a union but 
he did not pursue the s
ubject further after Dalman said he had 
not.  As this exchange purportedly occurred a month or two 

a-

x-
change.
 

Ciurej about the growing i
n-
terest in the 
U
nion and the number of BRS card signers, led the 
two men to make arrangements for a second meeting between 
Ciurej and interested workers.  After Smith spoke to a number 
of workers about a convenient date for a seco
nd meeting, Ciurej 
agreed to return to Albia on the evening of May
 
15, and Smith 
made arrangements to have the meeting at the same location.  
Once arranged, Smith, Dixon, and others began informing e
m-
ployees about the May 15 union meeting.
 
On the morning o
f May 15, a few days after Graber spoke to 
him at the car wash, Bachman presided over the daily safety 
meeting where he spoke for an hour or longer about unioniz
a-
tion.  Before beginning, Bachman requested that the unionized 
electricians employed by an outs
ide contractor leave the mee
t-
ing.  Bachman then told the Relco employees that he knew 
about the interest of some workers had in union representation 
                                        
        
 
6
 

this conversation who became a Relco supervisor in July, a month or so 

n-

the contrary, its answer to the operative complaint states that it did not 

d-
uals named in the complaint par. 4
, including Yankovic, were superv
i-
sors and agents within the meaning of the Act.  However, the answer 


assertion as t

frivolous and wholly inconsistent with the earlier assertion that it would 

.
 
4 has 
been treated as an unqualified admission as to Yankovi

status at the time.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
234
 
and said that the union representation was a choice for the 
workers to make.  Bachman went on to say that b
ased on his 
experience with unions elsewhere, his ability to reward good 
workers with raises or other opportunities for advancement that 
were not provided for in the union contract would be limited.  

ofit
a-

C
ompany 
had to pay union scale.  If that happened, Bachman said he 
would have to lay
 
off employees in order to keep costs at the 
current level.  At the end of his talk, Bachman invited que
s-
tions.
  
Smith rose to ask whether Bachman 
would 
agree to a 
discussion with employees about unionization and Bachman 

 

 
Ciurej mailed a 5
-
page letter to some of the plant employees 

lk to the employees at 
the morning meeting on May 15, and went into great detail 
about the organizing process and the benefits to employees 
from being organized.  Near the end of July Bachman apparen
t-

n-

 

 
Bachman also responded further in his own letter dated A
u-


detail a few of them before 

y-


s-

a-
graphs that warn employees they could
 
lose what they already 
have through the bargaining process, that asserts the 
U

primary objective is to obtain employee dues money, that a
r-

huge 
mistake
,

t the apple cart 

paragraph begins with the following:
 
 
Keep in mind that if a union were to somehow get in here, our 
entire extremely generous wage and benefit package, that all 
of you already e
njoy, would be negotiated between the Co
m-
pany and the union.  
The chalkboard could in essence be 
completely erased and all of these great benefits and wages 
you already have could be talked about for the first time b
e-
tween the parties
.  
[
GC Exh. 25.  
Emphasis mine.
]
 
 
In mid
-
September, Ciurej returned to Albia and handbilled 
outside the Relco facilities.  He distributed packets of explan
a-
tory materials and BRS cards to employees when they left 

t 
the plant 2 or 3 days in advance.  He claimed to have been on 



going to b

alert Bachman about this coming union event because, as the 
head of the 
C


 
D.  The Work Uniform Issue
 
In early 2009, Relco, citing the 
economic downturn, began 
charging employees for the uniform cleaning service provided 
by Cintas, its uniform vendor.  It collected for this expense by 
deducting $36 per month ($18 per bimonthly paycheck) from 

icates that 
employees were disgruntled over this deduction, no serious 
issue arose over the matter until early 2010.  By this time, Kr
a-
ber had learned from the Cintas delivery driver servicing the 
plant that Cintas purportedly charged Relco about 
$2
 
a week
 
less than the amou
nt deducted from employee pay.
 
Questions about the amount Cintas actually charged Relco 
became a significant issue at a morning meeting late January or 
the first part of February 2010 when Crall asked the employees 
if they wanted to keep
 
their work uniforms.  This inquiry first 
led to a discussion about the different types of uniforms avail
a-
ble.  Kraber then asked Crall what Cintas charged Relco for 
cleaning the uniforms and whether the charge to employees was 
for just the cleaning of the
 
uniforms or for other cleaning se
r-
vices such as rags and the like.  He told Crall during the mee
t-
ing that he had learned from the Cintas driver that Cintas 
charged less for cleaning the uniforms than the amount deduc
t-
ed from employee pay.  Kraber also bro
ught up the fact that 
employees had not signed any type of paperwork before Relco 
began deducting this expense from their pay.  Crall professed 
not to know the amount of the cleaning charge but promised to 
find out and get back to the employees.
 
On March 4
, 
5
 

Bachman came to Albia and spoke to employ
ees at a mid
day 
meeting about the uniforms.  He also brought forms for e
m-
ployees to sign authorizing the payroll deduction Relco had 
been making for the uniform cleaning se
rvice.  Again Kraber 
asked about the amount Cintas charged Relco for cleaning un
i-
forms but Doug Bachman claimed to be unable to provide an 
answer.  Kraber then suggested that employees vote to keep the 
uniform arrangement as is until Relco provided the emp
loyees 
with the cost information.  The employees voted in favor of 

 
The atmosphere at this meeting became heated.  Tom Shipp, 

as hell . . . knowing we was getting ripped of




648.)  Although Shipp claimed to have had the 
leading role in this exchange, he acknowledged that Kraber too 
was quite vocal about the uniform maintenance ch
arge.  Later 
that day, Dane See had three or four telephone and email e
x-
changes with a Cintas customer service representative about the 
cost of maintaining the Relco uniforms.  The Cintas represent
a-
tive sen
t their email exchanges to the C
ompany on March 4.
  
(GC Exh. 16.)
 
In early April, Doug Bachman announced at a second mee
t-
ing with employees that the biweekly uniform maintenance 
payroll deduction would be reduced to $15 per week, an 
amount in line with that reported to Kraber by the Cintas driver.  
By tha
t time, Relco had discharged Kraber and See, and Bac
h-
man had called Shipp to his office to question him about his 
attitude at the first meeting between the employees and his 
brother.
 
 RELCO 
LOCOMOTIVES
,
 
INC
.
 
235
 
E.  Relevant Evidence Concerning the Discharges
 
1.  Jeffery Smith.
  
The w
orkweek beginning Monday, June 8, 

termination at the end of the week ostensibly resulted from his 
failure to comply with a requirement that workers wear steel
-
toed boots at work on the plant floor.  
A policy to this effect is 
contained in the employee manual.  However, Smith and seve
r-

i-
cy was not always enforced strictly and that at times employees 
were required to work only in their stocking 
feet on and around 

t-
nesses denied that was a common practice.  However, R
e-

o-

boots 
to prevent scratching the surfaces.
 
In the period leading up to, and during, his final week, Smith 
was assigned to strip steel plate from a locomotive frame, a task 
performed with the use of a cutting torch.  While engaged in 
this work, the sparks caused b
y the cutting torch often burned 

point where they could no longer be tied, Smith used zip
-
ties in 
place of boot laces to secure his boots.
 
Finally, on Monday, June 8, Smith burned the stitches 
that 
secure the sole of the boot.  As a result the sole separated from 
the boot to the point where sparks entered and burned his foot.  
To remedy the problem, Smith sealed his boots with duct tape 
wound around the body of the boot.  Fabrication Supervisor 
Benboe noticed the duct tape and zip
-
ties later that day and told 
Smith that he needed to get a new pair of boots because his 
boots were not safe.  Smith, who had already spent the comp
a-

afford a
 
new pair of boots at that time but Benboe insisted that 
Smith deal with his boot problem.
 
Beginning on Tuesday and continuing until Thursday mor
n-
ing, Smith wore different boots to work that did not have the 
steel insert covering the toes.  If any supervis
or noticed his 
noncompliant boots on Tuesday or Wednesday, no one said 
anything to him about it.  Shortly after the Thursday morning 

and asked if they were steel
-
toed.  Smith told him they were.  

smoldering from the flying sparks.  When Benboe approached 
Smith and pressed on one of his boots with a hammer, he d
e-
termined that his boots had no steel toes.  He immediately sent 
Smith to the bre
akroom with instructions to wait there for him.
 
Later, Benboe and Operations Manager Crall arrived and met 
with Smith in the breakroom.  They told Smith that he would 
have to get a new pair of steel
-
toed boots before he could return 
to work.  Smith told th
e two supervisors that he could not pu
r-
chase a new pair of boots until 10 the next morning when his 
wife received her paycheck.  Smith, whose absenteeism point 
total was at the maximum allowed before discharge, also a
s-
serts that he asked Benboe and Crall w
hether the time off the 
rest of the day and the next morning until he purchased new 
boots would count against his attendance record.  He claims 
that they assured him that it would not.  Both Crall and Benboe 
denied that Smith inquired about his attendance 
points at all, or 
that they told him he would not be penalized under the atten
d-
ance policy.
 
At the end of their meeting, Benboe escorted Smith to put his 
tools away and then out of the plant.  En route they passed 
Richard Purdun, who offered to loan Smith 
his extra pair of 
boots after he learned about the situation.  Smith declined Pu
r-

Benboe prepared an incident report showing that he knew 
Smith likely would not be returning to work before 1
0 a.m. on 
June 12.  (R. Exh. 22.)  This report also states that Benboe i
n-
structed Smith to speak with him before clocking into work 


inv
oluntary departure that Thursday to the attendance clerk as 
would normally be the case.
 

-
in
-
law provided him with the 
money to purchase a new pair of boots.  The following morning 
as he was about to telephone Benboe concerning th
e une
x-
pected development with his new boots, he found a message on 
his telephone answering machine from Benboe instructing 
Smith to call him before returning to work.  When Smith called 
the plant, Benboe told him to come in for a meeting at 10 that 
morning
.
 
Smith went to the plant at the appointed time and met with 
Benboe and Crall who informed him that after they had spoken 
with Bachman, a decision had been made to terminate him for a 
gross safety violation, namely, his failure to wear steel
-
toed 
boots.  B
enboe gave him a signed letter bearing his signature.  

2009, as a direct result of violations of safety procedures and 

attendance 
record and Smith credibly claimed that neither 
Benboe nor Crall mentioned his attendance record at this brief 
termination meeting.
 

early on June 12.  Right after the 7 a.m. shift began, Benboe 
told 
him that Smith had not reported to work at the starting time 
and had not called the attendance answering machine.  Shortly 
thereafter, attendance clerk Anna Hoffman reported to him 

(Tr. 536.) 
 
Crall went on to testify as follows:
 
 
Q.  Okay.  And so once you were told that, what did 
you do next?
 
A.  I instructed Anna to put a letter of dismissal t
o-
gether.
 
Q.  Now, who made the decision to terminate Jeff 
Smith that morning?
 
A.  I did.
 
Q.  And wha
t was the reason for your decision?
 
A.  Points.
 
Q.  Okay.  Was there any consideration of the inc
i-
dents that had happened the prior day regarding him not 
having safety boots and telling Mr. Benboe that he was 

 
A.  The only cons
ideration for that was the fact that I 
was aware of it and final decision on those items was 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
236
 
pending.  We had not made a decision on what we were 
going to do about those.
 
 
(Tr. 537.)  For reasons set forth in the analysis section below, I 

count of what occurred at his discharge mee
t-
ing with Crall and Benboe on June 12.
7
 
2.  Ronald Dixon.
  

department as a fabricator during two separate periods, the 
most recent of which ran from December 22, 2008, 
through 
September 21, 2009.
 

the plant that month, Dixon was assigned to install rain guards 
and spark arresters on the top of a new locomotive.  Dixon had 
never performed these tasks until the pre
vious week so, accor
d-
ing to Dixon, Benboe spent considerable time working with 
him to demonstrate the proper method to perform this work.  In 
addition, Benboe complimented him for his performance on 
this task.
8
 
Just as Dixon prepared to climb atop of the l
ocomotive on 
September 21, an employee approached to ask him for a BRS 
card, a common occurrence Dixon experienced after he became 

Dixon told the employee he would give him a card at the break.  
No evidence shows that any supervisor or manager overheard 
this brief exchange or ever came to know about it.
 

at the back of the locomotive cab, climbed atop to perform his 
assigned work.
9
  
Use o
f these step rails would have been the 
usual means for employees get to the top of a locomotive when 
they need to do work of this type.
10
  
According to Dixon, 

of kneeling on top of a rain defl
ector ring to steady it while 

assistance from inside the locomotive body.
 
Meanwhile, Bachman and his management staff were mee
t-
ing in an upstairs conference room.  The room has a large wi
n-
dow ove
rlooking the shop floor.  Bachman claimed that he 
observed Dixon from the conference room window on top of 
the locomotive with his feet hanging over the edge, a work 
                                        
        
 
7
 

plant on the morning of June 12.  Smith claims that he went to the plant 
dressed for work wearing his new steel
-
toed boots.  Witnesses predi
s-
posed tow

dressed in shorts and flip flops.  I credit Smith.  Having purchased new 
boot the previous evening at some considerable inconvenience and 
having been given no outright indication that he would be discha
rged 

-

 
8
 
Benboe claims he only inspected the finished product.  I find Di
x-

had never performed this type of work b
efore.
 
9
 
At the time, the locomotive was parked in a space surrounded on 
three sides by an elevated plant walkway at the level of the locom
o-

a
ttachment J.
 
10
 
Even Crall agreed when questioned on this point b
y an Iowa a
d-

hearing.  GC Exh. 5, p. 5.  In addition, Mark Baugher, a Relco fabric
a-
tor since March 2007, said that he used the step rails at the front or back 
of the locomotive when assigned wo
rk to work on top of a locomotive.  
Tr. 354

355.
 
position he considered to be very unsafe because the possibli
l-
ity of a fall.  A diagram pr

postdischarge unemployment compensation hearing depicts a 
figure atop a locomotive body as claimed by Bachman in d
e-
scribing Dixon at work during his initial observation.  (GC Exh. 
12.)  Purportedly, Bachman instructed Ben
boe to get Dixon off 
the locomotive.  Both Crall and Benboe indicate that Benboe 
was not at the conference and that Crall relayed all instructions 
from the conference room to Benboe on the plant floor via r
a-
dio.
 
Regardless, all agree that Benboe approached
 
Dixon.  
Benboe testified as follows about his instruction to Dixon at 
that time:
 
 
Q.  Okay.  And what did you say to him at that time?
 
A.  I told him he either had to position himself to the 
center of the locomotive or position a ladder to work from.
 
Q.  
Okay.  Did you give him any specific directions 
where to put a ladder?
 
A.  No.  
[
Tr. 609.
]
 
 
Dixon, who vehemently denied that he ever had his feet da
n-

that he could not reach the installation at
 
the center of the l
o-
comotive from a ladder.  Bachman asserted that Dixon could 
have worked from a ladder in this instance but there is no ev
i-
dence that Benboe quibbled with Dixon when he said he could 
not.  Instead, Benboe told him to put up a ladder for 
fall prote
c-
tion and then left the area to return to what he had been doing.
 
Fabricator Mark Baugher said he observed Dixon working 
on top of the locomotive from time to time that morning but he 
never saw him with his feet dangling off the edge.  Baugher, a
n 
experienced fabricator, said he some times uses a ladder pos
i-
tioned as Dixon installed the ladder that morning for fall pr
o-
te
c
tion to fill bolt holes in the side of a locomotive body.  Both 
Baugher and Anthony Gilland, a former fabricator, claimed 
they n
ever saw a ladder positioned so that the upper portion 

diagram.  (GC Exh. 12.)
 
Dixon climbed down from the locomotive, checked out a 
ladder, and set it up in the manner he thought intended w
hen 
Benboe referred to fall protection, i.e., with the bottom against 
the locomotive body leaning outward resting the rail of the 

the body.  Installed this way the ladder would serve only to 
brea
k his fall if Dixon slipped from the top.  Dixon then went 
back to his assigned work.
 
Bachman claims he saw Dixon some 20 minutes later with 
his feet hanging off the opposite side of the locomotive and 

 
locom
o-

t-
ed him to go to the breakroom.  When he arrived in the brea
k-
room, Benboe and General Foreman Jeff Dahlman were pr
e-
sent.  Benboe told Dixon he was discharged for insubordin
a-
tion.  Shocked, 

After Benboe assured him he was not, Dixon argued that he 
could not have been hanging off the car, and asked Benboe to 
review his work area with him to show that he had complied 
 RELCO 
LOCOMOTIVES
,
 
INC
.
 
237
 

 
refused and escorted him 
from the building.
 
3.  Dane See.
  
Dane See worked for Respondent as a fabric
a-
tor.  When he began in January 2009, Respondent paid for the 
cost of cleaning and maintaining employee uniforms.  Howe
v-
er, as discussed above, Relco soon
 
began passing that cost onto 
the employees.
 
As with others at the plant, See eventually began to question 
the amount of the uniform servicing charge.  He discussed his 
concerns with other employees and asked management what 
Cintas charged Relco for the un
iforms, but was never given an 
answer.  He too participated in the morning meeting with Crall 
during which uniforms were discussed.
 
Dissatisfied with the lack of information provided by Relco, 
See contacted Cintas directly to ascertain the amount Cintas 
ch
arged Relco.  See spoke to a Cintas customer service repr
e-
sentative and was told that Cintas charged Relco $6.20 per 
week per uniform for cleaning and maintenance.  See asked the 
customer service agent to send an email to him containing that 
information.  
The representative followed up by emailing See 
with a copy to Relco explaining that she may have misled him 
in quoting the price of $6.20.  See emailed the representative 
back one time and had no further contact with anyone from 
Cintas.
 
When See returned t
o work on Monday, March 8, he di
s-
cussed what he had learned from the Cintas representative with 
a few employees during the morning meeting.  After the mee
t-
ing, Benboe and Crall confronted See about his contact with the 
Cintas representative.  They gave him
 
a termination letter that 


 

harassed the Cintas representative through repeated phone calls.  
However, be
fore the closing of the hearing, Respondent di
s-
covered that the Cintas representative had confused See for 
another employee and had concluded that See had not in fact 
harassed anyone.  Accordingly, Respondent altered its position 
stating that it intended t
o offer reemployment to See.
 
4.  Timothy Kraber.
  
Timothy Kraber worked for Relco on 
two different occasions as a welder and fabricator.  His first 
employment period ran from January to July 2007, when he 
quit because he had not been given a 90
-
day review,
 
a prerequ
i-
site for a pay increase.  In March 2008, Benboe contacted him 
about returning to work which he agreed to do after negotiating 
a higher pay rate.
 
Near the end of 2009, a running dialogue developed between 
Kraber, who apparently developed some typ
e of a back pro
b-
lem, and his supervisors about his attendance record.  The rel
e-
vant portion began in December 2009 when Crall called Kraber 
to his office and spoke with him about his attendance points.  
Kraber told Crall that his report was inaccurate beca
use it r
e-
flected points for days when he had submitted written medical 
excuses.  Crall agreed to look into the matter and get back to 
Kraber after the holidays.
 
Around the same time Bachman prepared a memo to e
m-
ployees addressing the acceptable medical rel
eases, which, he 
said, was posted on the employee bulletin board located adj
a-
cent to the entrance to the employee breakroom.  This memo, 
dated December 4, 2009, stated that the only acceptable med
i-
cal release following an injury or illness must be provided
 
by a 




 
releases in 

ou 
will not receive any points when you return to work if you 
bring in a valid 

 

e
mphasis in 
the original.)  Kraber, who 
had 
been credited with excused 
absences in the past based on notes from his chiropractors who 
had 
treated him, denied that he saw this memo.
 
Kraber missed work on January 19 and 20, 2010, because of 
back pain.  He received treatment from a chiropractor on both 
days.  At the end of the second treatment session, the chiropra
c-
tor referred Kraber to a medi
cal doctor for further treatment.  
The following day, Kraber sought treatment from the medical 
doctor and missed work until January 26 because of his back 
problem.  When he returned to work, Kraber provided the 
C
ompany with a note from the chiropractor for
 
the first 2 days 
and a note from the medical doctor covering the period from 
January 21 through 25.
 
In another conference around February 1, Benboe and Crall 
informed Kraber that he had 15 attendance points, well over the 
limit.  Kraber again disputed the
ir report, arguing that it failed 
to account for the medical releases he had provided to the 
C
ompany.  During the ensuing discussion, the two supervisors 

absences on January 19 and 20 would not 
be suitable because 
of the recent policy change.  Kraber testily responded that he 


then allowed to return to work.
 
Later that day, Kraber 
complained to Paint Department S
u-

releases.  He told Peterson that, if employees had a union, Re
l-
co would not be able to change a policy in such a manner and 
that he planned on hunting a new job.
  
Peterson promised to 

 
A few days later, Peterson told Kraber that he had discussed 
his attendance record with Benboe and they agreed that his 
point total should be reduced to 10.  Then, display
ing a copy of 
his attendance record and pointing at two dates (January 19 and 
20) circled in red, Peterson told Kraber that even those four 

note for those days.
 
Kraber promptly called his physic
ian, Dr. Alejandro Curiel, 
to request that he fax a note to Peterson to cover his absences 
on January 19 and 20.  Dr. Curiel agreed to do so.  Later that 

he could not read it.  Peterson asked
 
Kraber to get a legible note 
from Dr. Curiel.  Again acting promptly, Kraber called the 

-
checked on his request later that afternoon, he learned from a 

d telephoned Peterson 
directly about the earlier note.
 
The following morning Peterson confirmed to Kraber, in the 


 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
238
 
assured Kraber that the
 

points on his attendance record for January 19 and 20 would be 

 

p-
resented that Peterson would deny that this co
nversation o
c-
curred.  (Tr. 470.)  The next day Respondent reported that P
e-
terson, who no longer works for the 
C
ompany, failed to appear 
in compliance with the subpoena it had served on him.  R
e-
spondent did not represent that it intended to request that the
 
Board seek enforcement of the Peterson subpoena.
 
However, in a position letter submitted by Respondent du
r-
ing the investigation, which appears to have been prepared 

denied that Peterson ever agree
d not to charge Kraber for the 
points assessed for his absences on January 19 and 20.  (R. Exh. 
18.)  Although this letter states that Peterson told Kraber about 


ell him what the note . . . purporte
d-

needed to obtain a legible note from the doctor.  The position 
letter also suggests that Crall and Bachman never became 
aware of the allegedly illegi
ble note until on or about March 18 

r-

Bachman and Crall testified to this effect at the hearing.  R
e-
spondent did not adduce any evidenc
e from Benboe concerning 

 
On Friday, February 26, 2010, the Relco attendance clerk a
s-
sessed Kraber two points for missing work.  In a telephone call 
later that day, Crall reported to Bachman that Kraber had 

n told Crall that he wanted to personally 

t-
hough Bachman returned from vacation sometime between 
Sunday, February 28, and Tuesday, March 2, he left again on 
March 2, this time on a business trip, and
 
did not return until 

Monday, March
 
8
,
 
and approved his termination.
 
Meanwhile, Kraber returned to work on Monday, March 1, 
and continued to work until Tuesday, March 9, when Benboe 
told Kraber af
ter the morning meeting that he had accumulated 
12 points again.  Obviously surprised, Kraber told Benboe that 
Peterson had assured him that the points assessed for January 
19 and 20 would be removed.  Benboe responded that the dec
i-
sion was final, implying
 
that it would not be reconsidered.  
Benboe escorted Kraber to retrieve his tool box and out of the 
plant.
 
That night Kraber called Peterson at home to ask why he had 
not removed the points as he had promised.  Peterson told Kr
a-
ber that he just had not had
 
the time but he would speak to 
management the following morning.  The next morning, Kraber 
returned to the plant to relinquish his uniforms.  While there 
Kraber asked Crall whether Peterson had spoken to him about 
the questioned points for January 19 and 
20.  Crall said he had 

note.  Crall assured Kraber that he would speak with Peterson 
and get back to him after looking into it.  After Crall failed to 
contact Kraber, he called Crall to follow
 
up.  Crall told Kraber 

e-

 

 
Nondisclosure Agreement
 
Historically, Relco has required employees to sign a nondi
s-
closure a
greement during the hiring process.  By early July 
2010, it revised that agreement and distributed copies at the 
morning meeting on July 10, 2010.  Benboe instructed emplo
y-
ees to sign the revised agreement and return it to him.  He also 
warned that those w

p-

 
For purposes of this proceeding, the pertinent part of the r
e-
vised agreement (and its predecessor) barred employees from 
disclosing to any third
-

n-
satio
n, payments, correspondence, 
job
 
history, reimbursements, 


Exh. 22
;
 
R. Exh. 19, 
s
ec. II,B,2.)  The revised edition included 
a new provision
 
that barred employees from contacting, among 

the dispute over the cost of uniform maintenance.  (GC Exh. 
22, 
s
ec. II,A,6.)  The revised agreement also elim
ina
ted an e
m-

litigation costs and attorney fees if he 
or she prevailed in an enforcement action brought by Relco.  
(R. Exh. 19, 
s
ec. II,F.)
 

m-
ployees chose not sign the agreement.  A week or two later, 
Benboe discus
sed the agreement at another morning meeting.  
This time he read the names of the employees who had not yet 
signed the agreement and again warned that if they persisted in 
refusing to sign, they would sent to Bachman.  A few emplo
y-
ees still abstained from 
signing the agreement.  No evidence 

h-
man 
was 
ever 
implemented
, or that those who refused to sign 
were disciplined in any other manner.
 
In its brief, Relco claims that it rescinded the nondisclosure 
a
greement by way of a memo to employee memo August 12, 
2010.  A document stating as much was marked for identific
a-

Charles Newton, a witness called by the counsel for AGC.  
When questioned about th
e memo by counsel for the AGC and 
counsel for Respondent, Newton denied that he had ever seen 
the document.  (Tr. 346

347, 351.)  No other witness provided 

Exhibit 23.  Hence, the transcript specif
ically notes that this 
document was not offered and was not received.  (Tr. 328.)  


received.  Be that as it may, I find that this document
 
has been 
erroneously marked as received and included in the exhibit file.
 
G.  Further Findings and Conclusions
 
1.  The discharges
 
In pertinent part, Section 7 of the Act protects the right of 

self
-
organization, to form, join, or assist labor
 
organizations, to bargain collectively through representatives of 
their own choosing, and to engage in other concerted activities 
 RELCO 
LOCOMOTIVES
,
 
INC
.
 
239
 
for the purpose of collective bargaining or other mutual aid or 

is an unfair labor 

employees who exercise their Section 7 rights while 
Section 
8(a)(3)
 
provides that it is an unfair labor practice for an e
m-

in re
gard to hire or 
tenure of employment or any term or condition of employment 
to encourage or discourage membership in any labor organiz
a-

 

good cause, bad cause, or no cause at all, without violatin
g the 
Act as long as his motivation is not antiunion discrimination 
and the discharge does not punish activities protected by the 


, 619 F.2d 1337, 1341 (9th Cir. 
1980).  
But an employer violates 
the Act by firing an employee 
f
or engaging in protected activities, be they union activities or 
protected concerted activities not involving a union, when there 
is no legitimate reason for the discharge, or the reasons offered 
are only pretexts.  
Ready Mixed Concrete Co. v. NLRB
, 81 F.3
d 
1546, 1550 (10th Cir. 1996), enfg. 317 NLRB 1140 (1995).  
In 
cases of this type the General Counsel must prove that the e
m-

NLRB v. Klaue
, 523 F.2d 410, 413 (9th Cir. 1975).  In evalua
t-
ing allegat
ions of unlawful termination, the ultimate 

determ
i-
nation which the Board must make is one of fact

what was the 
actual motive 
of the discharge?

  
Santa Fe Drilling Co. v. 
NLRB
, 416 F.2d 725, 729 (9th Cir. 1969).
 
Most often a trier of fact must determine th
e true motive u
n-
derlying an adverse action from circumstantial evidence.  
New 
Breed Leasing v. NLRB
, 111 F.3d 1460, 1465 (9th Cir. 1977).  
Employers rarely admit that they take adverse actions against 
employees for reasons unlawful under the Act.  Accordin
gly, 
where the trier of fact finds that the stated motive for a di
s-

the employer desires to conceal

an unlawful motive

at least 
where . . . the surrounding facts tend to reinforce that infe
r-
ence

Shattuck Denn Mining Corp. v. NLRB
, 362 F.2d 466, 
470 (9th Cir. 1966).
 
The Board uses a causation test to determine the motive for 
an adverse action that it first adopted in 
Wright Line
, 251 
NLRB 1083 (1980), enfd. on other grounds 662 F.2d 899 (1st 
Ci
r. 1981), cert. denied 455 U.S. 989 (1982).  The Supreme 
Court later approved that test in 
NLRB v. Transportation Ma
n-
agement Corp
., 462 U.S. 393 (1983).  As refined over the 
years, the 
Wright Line
 
test requires initially that the AGC to 
persuade that a sub
stantial or motivating factor for the emplo
y-

meets that burden, the burden of persuasion then shifts to the 
employer to prove that it would have taken the same action 
even if the employee had n
ot engaged in protected activity.  See 
Manno Electric
, 321 NLRB 278, 280 fn. 12 (1996), and the 
cases cited there.
 
To carry his burden, the AGC must establish by either direct 
or circumstantial evidence that (1) the employee engaged in a 
protected activity
, (2) the employer knew of that activity, and 
(3) the employer took adverse action against the employee m
o-
tivated in substantial part by the her/his protected activity.  
FPC 
Moldings, Inc. v. NLRB
, 64 F.3d 935, 942 (4th Cir. 1995), enfg. 
314 NLRB 1169 (199
4) (citations omitted).  If the AGC su
c-
ceeds in proving these elements, the employer then must show 
as an affirmative defense that the same action would have been 
taken against the employee even absent the protected conduct.  
The mere showing that a legiti
mate reason existed for imposing 

r-
den.  
Hicks Oils & Hicksgas
, 293 NLRB 84, 85 (1989), enfd. 
942 F.2d 1140 (7th Cir. 1991).
 

Wright Line
 
analysis is not appropriate where 
the conduct for which the employer claims to have disciplined 


, 
337 NLRB 94, 95 (2001).  See also 
Saia Motor Freight Line
, 
333 NLRB 784, 785 (2001), and the case
s cited there.  In this 
case, I have concluded that the 
Wright Line
 
analysis applies in 
determining the outcome of the Smith, Dixon, and Kraber te
r-
minations and that 

 
governs the analytical 
ap

 
1.  Jeffery Smit
h.
  
The AGC argues that he has satisfied the 
elements necessary to establish a basis for inferring that 



st particularly, the AGC 
claims that Relco did a complete about face as to the reason for 

 
Respondent argues that the evidence is insufficient to esta
b-

r-
bored any animus toward
 
the employees for engaging in pr
o-
tected activities, and (3) terminated Smith for any reason other 

i-
cy.  Respondent argues at some length that Smith is not a cred
i-
ble witness because his testimon


testimony, namely, Benboe, Crall, Graber, and Purdun.
 
I find that the AGC met the requisite burden of proof r
e-
quired by 
Wright Line
 
as to Smith.  Smith initiated the
 
union 
organizing drive and did all he could to insure its success.  He 
made the initial contact with BRS organizer Ciurej, provided 
Ciurej with regular reports about the atmosphere for organizing 
at the Relco plant, arranged for the location of the meetin
gs 
between Ciurej and interested employees, persistently solicited 
employees to attend union meetings and sign BRS cards, and 
generally promoted the organizing cause.  From the time of his 
initial contact with Ciurej in March 2009 until his termination 
in 
mid
-
June, Smith unquestionably served as the leading e
m-
ployee organizer at the Relco plant.
 

i-
union campaign, while lawful, may be treated as background 
evidence of union animus.  
Healthcare Employees Un
ion
, 441 
F.3d 670, 681 (9th Cir. 2006), citing 
Tim Foley Plumbing Se
r-
vice
, 337 NLRB 328 (2001).  Here, the evidence surrounding 

e-

actively oppose
d unionization.  Shortly after Graber told 
Bachman about the union organizing at the car wash, the chief 
operating officer conducted a lengthy meeting to reiterate the 
benefits provided to them by the company and to call attention 
to disadvantages that wou
ld flow from unionization.  Although 

t-
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
240
 
ing was unusual, his presence together with the unusual length 
of that morning meeting and the exclusion of the unionized 
subcontractor employees certainly sign
als the gravity of the 
subject matter to the company and, no doubt, to the employees.  

profitably picture could be adversely affected by unionization, 
whether lawful or not, amounted to a message
 
designed to 
cause employees to be fearful the ongoing organizing efforts.
 

h-


-
from
-
scratch 
t
hreat that the Board and the courts routinely find unlawful.  At 
the very least, this statement vividly demonstrates Respon
d-

line between what the writer intended and the reader unde
r-
stood would
 
become easily but impossibly blurred.  
NLRB v. 
Gissel Packing Co
., 395 U.S. 595, 619

620 (1969).  Regar
d-

t-
ed arguments in its brief about the absence of evidence esta
b-

nion animus.
 


claim that he made an effort at the May 15 meeting to engage 
Bachman in a dialogue about unionization detracts considerably 
from
 


his discharge.
 
The element of knowledge as to a specific employee may a
l-
so be inferred from circumstantial evidence.  
Davis Superma
r-
ke
ts, Inc. v. NLRB
, 2 F.3d 1162 (D.C. Cir. 1993) (knowledge 
may be shown by circumstantial evidence from which a reaso
n-
able inference may be drawn); 
Kajima Engineering & Co
n-
struction
, 331 NLRB 1604 (2000) (knowledge may be reason
a-
bly inferred from a showing 
that the employer knew generally 
of the ongoing union activity, harbored animus toward that 
activity, discharged an employee close in time to the start of the 

termination).
 


n-
volvement with the BRS organizing drive before he was fired, 
the circumstantial evidence here strongly supports an inference 
otherwise.  Ample evidence shows that Smith openly solicited 
employees in and around the plant and 
that many employees 


as he conducted a lengthy meeting about the subject 3 to 4 
weeks before Smith was fired.  These facts provide a s
ubsta
n-
tial basis for inferring the Relco managers knew that Smith was 
a strong promoter for the BRS.  
NLRB v. Hospital San Pablo, 
Inc


s


 

provided the company with critical information about the union 
activitists.  It points to Jonathan Graber a
nd to a lesser extent to 

initiated Bachman at critical times in this case provide strong 
support for an inference that he served as an informant about 
the union campaign and its leading participant

claim that he carefully avoided disclosing the names of the 
employee organizers to management unbelievable.  Even 
though he refused to discuss unionization with his fellow e
m-
ployees, Graber went out of his way to initiate discussions 
ab
out union activities at the plant with Bachman and other s
u-
pervisors.  On at least two occasions, Graber went to Bachman 
with information about the organizing drive, and he admittedly 
initiated conversations with Dalman and Yankovic.
 
Apart from his own sel
f
-
serving assertions, nothing in the 
record supports his claim that he zealously guarded the ident
i-
ties of the union activists when speaking to management.  I
n-
stead, there is considerable evidence to suggest that he most 
likely did not.  This evidence incl
udes his own extreme ant
i-
union hostility, his considerable aggravation at the solicitations 
by both Smith and Dixon, and his solicitousness toward Bac
h-
man about the organizing.  These factors, along with the fact 
that Graber appears to have had a meteoric 
progression to a 
coveted position with the company while the events of this case 
unfolded, all support the conclusion I have reached about his 

testifying about his reports to Bachman and the super
visors 
convinced me that, contrary to his assertions, willingly he 
named names when talking to management about the union 
organizing.  Hence, I find ample evidence to support the co
n-

union organi
zing campaign before his termination.
 
A 

discharging an employee 
i
n judging whether the AGC met his 
burden of persuasion.  
Holo
-
Krome Co. v. NLRB
, 954 F.2d 108, 
113 (2d Cir. 1990).  I find Respondent

s-
charging Smith is not truthful.  

employee an asserted reason for adverse action at the time the 

Royal 
Development Co. v. NLRB
, 703 F.2d 363, 372 (9t
h Cir. 1983).  

when they fired him on June 12, and a completely different 
reason when they testified at the hearing.  The documentary 
evidence generated by both sides provides strong support for 
S

with Crall and Benboe on June 11 and 12, and provides corr
e-
spondingly compelling basis for inferring that Respondent ac
t-
ed with a discriminatory motive when it terminated Smith.
 
I do not credit t
he glib denials by Crall and Benboe that 
Smith failed to ask about the effect on his attendance record 
that might result from his involuntary dismissal from work on 
June 11 and his probable late arrival on June 12.  As his broo
d-
ing letter to Bachman indica
tes, Smith harbored considerable 
dissatisfaction with the ttendance policy because of its impact 
on his ability to gain a wage rate review.  That, coupled with 
his inability to gain an audience with Bachman to discuss that 
matter motivated him to pursue un
ion representation in the first 
place.
 

t-
tendance point total was at the limit makes it highly improbable 
that he would have passively left the June 11 meeting without 
addressing the attendance quest

d-
 RELCO 
LOCOMOTIVES
,
 
INC
.
 
241
 
ible claim that Crall and Benboe made no reference to his a
t-
tendance record when they discharged him at the June 12 mee
t-
ing supports a conclusion that they, in effect, waived the a
t-
tendance points the previous day.  Accordin

claim that he received an assurance from those two supervisors 
that he would not be penalized with attendance points while he 
sought new boots on June 11 and 12.  Additional support for 
this conclusion is found in the fact that Benboe
 
did not report 

would have ordinarily happened.
 

for his story that Crall and Benboe told him at the June 12 
meeting that he was being te

a-
tion.  The letter states as much.  (GC Exh. 8.)  Respondent even 

unemployment benefits.  (GC Exh. 31.)
 

 
hearing that the decision to terminate Smith resulted from his 

i-

unlike numerous other standard dismissal letters used by the 
co
mpany when dismissing employees based on the attendance 
policy.  The other 33 such dismissal letters in evidence stand in 
stark contrast to the tenor and tone of the letter issued to 
Smith.
11
  

n-
sistency, whic
h ended with his assertion that the reference to 

his absenteeism, is not at all convincing or credible.  Thus, 
Crall testified:
 
 
Q.  Why does that letter not have a specific reference 
to atten
dance policy, if you know?
 
A.  This is the only instance that I have ever been i
n-
volved in that had other pending violations that happened 
simultaneous to the attendance policy, and I must surmise 
that at the point that this was written I wanted to keep 
tr
ack that there were other pending violations that had not 
been assessed.
 
Q.  But did you

what decision was ever made, if any, 
regarding the incidents that happened the other day regar
d-
ing safety shoes and the statements Mr. Smith made?
 
A.  No decision was 
ever made.  It was never needed 
to be made.  He took himself out from absenteeism.  
[
Tr. 
539.
]
 
 

i-
nated Smith, the initiator of the union drive, based on its a
t-
tendance policy is simply an 
afterthought and untruthful.  Ha
v-

s-
sarily follows that Respondent failed to meet its 
Wright Line
 

Frank Black Mechanical Services,
 
271 
                                        
        
 
11
 

letters advised the employee with very straight forward language that 

me 
nearly identical variant of those words.  I find it likely that the atten
d-


truthful.
 
NLRB 1302 (1984).  Hence, I find that
 
Respondent violated the 
Act as alleged by discharging Smith on June 12.
 
2.  Ronald Dixon.  
The AGC contends that Dixon became the 

s-
charge and that Dixon himself was fired about an hour after he 
pro
vided an employee a BRS card to sign.  As with Smith, the 


union activities.
 

ac
tivities and that there is no evidence of animus toward e
m-

Dixon for cause, i.e., insubordination.  Respondent argues that 
its work rules permit immediate termination for that reason.
 
I find a
mple evidence that Dixon became the leading union 

drive was undergoing a revitalization around the time of Di
x-

September, a week 

 
Dixon also solicited Graber to join the union cause and eli
c-
ited the same type of hostile rebuke that Smith received.   My 

to management concerning the on
-
goin
g union activities su
p-
ports the conclusion I have reached that Respondent knew of 

a-

September, 2 or 3 days before it occurred, shows
 
that he co
n-
tinued to keep Bachman abreast of significant organizing 

identified leading employee organizers to Bachman about the 
organizing drive is not truthful provides a rational basis for 
infe


his discharge.
12
 

lacks merit.  In addition to my discussion above in connectio
n 


by discharging Smith.
 
Finally, I have concluded that the explanation advanced for 

easons.  First, even 
assuming that Dixon had his feet hanging off the edge as 

h-
ment (get a ladder or stay in the center) as well as his failure to 
monitor compliance or provide any other routine sup
ervisory 
oversight detracts considerably from the claimed seriousness of 
the incident.  Second, there is no evidence at all showing that 
Benboe reported to the decisionmakers in this instance that 
Dixon had acted in an insubordinate manner.  Third, the sub
s
e-
quent claim that Dixon should have been working from the top 
of a ladder is inconsistent with the explanation during the Iowa 
hearing that he would have gotten to this work area by going up 
                                        
        
 
12
 
I have not relied on
 

card about an hour prior to this termination as a specific basis for infe
r-
ring motive based primarily on timing as argued by the Acting General 
Counsel because the evidence is insufficient to establish that Respon
d-
ent knew about that specific incident.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
242
 
the back of the locomotive using the built
-
in steps.  Fourth, th
e 

y-
ees ordinarily use a harness or other safety devices he enume
r-
ated when working on top of a locomotive.  Fifth, the claim that 
Dixon had been insubordinate is not supportable where it a
p-
pears that
 
he got a ladder as instructed by Benboe.  And sixth, 
his conduct, if true, appears entirely out of proportion with 
those other instances where Respondent bypassed the progre
s-
sive disciplinary system and discharged the employee immed
i-
ately.
 
Having conclude

discharge is a pretext, I have concluded that it violated Section 
8(a)(1) and (3) as alleged by discharging him on September 21, 
2009.
 
3.  Dane See.
  
Even though Respondent admits that it fired 
See after learning
 
that he had spoken with a Cintas agent b
e-
cause it mistakenly believed that he engaged in misconduct 
when doing so, it now concedes that no misconduct occurred.
13
 
 

i-
vidual conversations with the C
intas representative is insuff
i-
cient to establish that he was engaged in any concerted activity 
at the time that would make his termination unlawful under the 
Act.
 
Respondent contends that See acted alone when he contacted 
the Cintas representative and tha
t the evidence fails to establish 
that any other employee or any group of employees appointed 
or authorized him to contact Cintas on behalf of the group.  
Even assuming, Respondent argues, that employees engaged in 
concerted activity when they spoke out at
 
the two meetings 
with management over the uniform issue, the protected chara
c-

the Cintas agent.  The AGC disagrees.
 

n-
tact with the 
uniform vendor amounted to a continuation of the 
concerted activity that occurred at the two employee meetings.  
The 
Meyers
 
litigation
14
 


Meyers I
, the Boa


engaged in with or on the authority of other employees, and not 
solely by and on behalf of an individual employee.  268 NLRB 
at 497.  In 
Meyers II,
 
t
he Board said its 
Meyers I
 
definition 
encompasses those circumstances where an individual emplo
y-
ee seeks to initiate or to induce or to prepare for group action, 
as well as the conduct of an individual employee who brings 

tention of management.  281 
NLRB 
 
at 887.  The intervening Supreme Court 
 
decision in the 
 
                                        
        
 
13
 
This concession occurred at the outset of the third day of hearing.  
Accordingly, Respondent asserted that See would be offered immediate 
reinstatement.  I have received no indication that Respondent has fully 
reso

 
14
 
Myers 
Industries
, 268 NLRB 493 (1984) (
Meyers I
); remanded 
sub nom. 
Prill v. NLRB
, 755 F.2d 941 (D.C. Cir. 1985), cert. denied 
474 U.S. 948 (1985); 
Meyers Industries
, 281 NLRB 882 (1986) (
Me
y-
ers II
), affd.
 
sub nom. 
Prill v. NLRB
, 835 F.2d 1481 (D.C. Cir. 1987).
 
City Disposal
 
case
15
 
obviously influenced a part of this clarif
i-
cation.  As 
Meyers II
 
notes, the five majority justices and the 
four dissenting justices in 
City 
Disposal
 
agreed that concerted 

which the employee acts as a representative of at least one other 

 

n-
certed activity al
though it involves only a speaker and a listener 
if the speaker sought to initiate, induce, or prepare for group 

action in the interest of the employees.  
Mushroom Transp. Co. 
v. NLRB
, 330 F.2d 6
83, 685 (3d Cir. 1964).  Concerted activity 
can include concerns expressed by an individual that are the 
logical outgrowth of concerns expressed by the group.  
Mike 
Yurosek & Son, Inc.,
 
306 NLRB 1037, 1038 (1992).  Even in 
the absence of an express announc
ement about the object of a 

r-
cumstances whether or not the activity was concerted.  
Whi
t-
taker Corp.
, 289 NLRB 993, 993

994 (1988).
 

n-
certed a
ctivity by contacting the Cintas customer service repr
e-
sentative in early March 2010.  The actual charge to Relco for 
the uniform maintenance service was clearly the most serious 
unresolved question that grew out of the two meetings ma
n-
agement had with the
 
employees on this subject.  For that re
a-

directly was clearly an outgrowth and continuation of the co
n-
certed activity that started at the meetings.  Therefore, in 
agreement with the AGC, I fi

outcomes in 

, 
282 
NLRB 413 
(1986), 
enfd. mem. 
833 F.2d 
1012 (6th Cir. 
1987) (

to the Department of Labor constituted concerted activity b
e-
cause it was the logical outgrowth of earlier group activity), and 
Salisbury Hotel

the Department of Labor constituted concerted activity under 
the logical outgrowth theory even though no other employees 
knew abo
ut or authorized the employee to make the call).  A
c-
cordingly, I find Respondent violated Section 8(a)(1) of the Act 
by discharging Dane See on March 5, 2010, because he co
n-
tacted the Cintas representative about the uniform service cost.
 
4.  Timothy Kraber
.
  
As Respondent asserts that it terminated 
Kraber because of his attendance record rather than his leading 
role in the uniform dispute or his union activities and symp
a-
thies, the 
Wright Line
 
causation test applies in his case.
 
Respondent clearly knew of K

dispute as he pressed Crall to disclose the cost of the uniform 
service at the first meeting on that subject and blocked Doug 

meeting.  He earlier sought the cost inform
ation from the Cintas 
service driver directly and announced at the second meeting 
that he had been told the actual cost to Relco was less than it 
was charging the employees through the payroll deduction.
 
Whether Kraber actually accused Relco of ripping off
 
its 
employees as Shipp claims he did, his disclosures at the second 
                                        
        
 
15
 
NLRB v. City Disposal Systems,
 
465 U.S. 822 (1984) (holding that 
an individual invoking a collectively bargained right is engaged in 
concerted activity within the meaning of Sec. 7).
 
 RELCO 
LOCOMOTIVES
,
 
INC
.
 
243
 
meeting about the information he had received from the Cintas 
service driver suggested as much.  The hostility on the part of 
several employees at this meeting was matched by Doug 
Bachman


which followed soon after the Doug Bachman meeting, resulted 
from his challenge that Relco disclose to its employees precis
e-
ly what its ve
ndor had been charging for the uniform maint
e-
nance service.  This conclusion is further supported by R
e-

 

x-
ceeding the allowable number of at
tendance points.  I find R
e-
spondent deliberately refused to remove the attendance points 
for January 19 and 20 primarily to get rid of a known union 
sympathizer after he took a leading role in protesting the co
m-

vice.  The wea
k-

overstate.  It is no coincidence that Respondent discharged two 
employees within a week of each other after it became apparent 
following the heated meeting with Doug Bachman that
 
they 

for the uniform maintenance service.
 

excuse provided by Kraber for January 19 and 20, because it 
was unreadable is simply a sha

u-


untrue.  The undisputed evidence shows that Peterson assured 
Kraber in front of McKim that he had spoken
 


r-



t Kr
a-

r-
sued the whole matter only after speaking with Benboe, Kr
a-

h-
man ultimately made the decisions relevant to the attendance 
policy, I 

u-
thority only compounded the appearance of bad faith and do
u-
ble dealing so evident here.
 

s-
charge of Kraber is a pretext, I find that evidence merits t
he 
inference that his termination resulted from his leading role in 
the flap over the charge to employees for uniform maintenance.  
As that activity was concerted in nature and protected by the 
Act, I find Respondent violated Section 8(a)(1) by discharging
 
Kraber for his protected concerted activities.  In view of this 
conclusion, I find it unnecessary to consider the allegation that 

 
2.  The nondisclosure agreement
 
The AGC argues that the very mai
ntenance of the nondiscl
o-
sure agreement is unlawful because it explicitly restricts e
m-
ployees from exercising their Section 7 rights.  He further a
r-

agreement also violated the Act and that Respo

rescission of the agreement is not effective to cure these viol
a-
tions.
 

agreement violated the Act.  However, relying on General 

w the agre
e-
ment in August and, as no employee suffered any adverse i
m-
pact for refusing to sign it, the issue is moot, or at least a 
de 
minimis 
violation that does not warrant a remedial order.
 
I find the nondisclosure agreement is invalid and unlawful on 
i
ts face.  In determining whether a rule or policy violates the 

e-
ment rules of conduct in order to maintain discipline with the 
right of employees to engage in Section 7 activity.  Even in the 
abse
nce of a specific prohibition of participation in Section 7 
activities, a rule may still be unlawful if employees would re
a-
sonably understand the language to prohibit Section 7 activity.  
Longs Drug Stores California, Inc.,
 
347 NLRB 500, 500

501 
(2006); 
Lu
theran Heritage
, 343 NLRB at 646.  As the Board 
stated in 
Lafayette Park Hotel,
 
326 NLRB 824, 825 (1998):
 
 
In determining whether the mere maintenance of rules . . . 
vi
o
lates Section 8(a)(1), the appropriate inquiry is whether the 
rules would reasonably te
nd to chill employees in the exercise 
of their Section 7 rights.  Where the rules are likely to have a 
chilling effect on Section 7 rights, the Board may conclude 
that their maintenance is an unfair labor practice, even absent 
evidence of enforcement.
 
 
See
 
NLRB v. Vanguard Tours, 
981 F.2d 62, 67 (2d Cir. 1992) 
(citing 
Republic Aviation Corp. v. NLRB, 
324 U.S. 793, 803 fn. 

rule is unlawful, the Board must . . . give the rule a reasonable 
reading
.  It must refrain from reading particular phrases in is
o-
lation, and it must not presume improper inference with e
m-

Lutheran Heritage
, 343 NLRB at 646.
 
In 
Double Eagle Hotel & Casino
, 341 NLRB 112 (2004), the 
Board held a communication rule
 
unlawful on its face where it 
threatened discipline against any employee who disclosed co
n-

grievance/complaint information, performance evaluations, 
salary information, salary grade, types of p
ay increases and 

16
  
Based on the foregoing precedent, I find both editions of R
e-

of the prohibitions against disclosing matters pertaining
 
to 
compensation and other personnel matters.  I find the July 2010 
edition unlawful for the further reason that it prohibits una
u-
thorized employee contacts with customers and vendors.
 

Respondent f
ashions its argument that the agreement has been 
                                        
        
 
16
 
See also 
J
ewish Home for the Elderly of Fairfield City
, 343 NLRB 
1069 (2004) (finding the employee confidentiality rule was unlawful on 
its face when it specifically prohibited discussion of wages, merit i
n-
creases, performance evaluations, and other benefits); 
Regio
nal Med
i-
cal Center at Memphis
, 343 NLRB 346 (2004) (finding the employer 
rule unlawful when it explicitly prohibited disclosure of information 
relating to employee discipline, performance evaluations, and other 
personal information); 
Flamingo Hilton
-
Laughl
in
, 330 NLRB 287 
(1999) (finding the rule to be unlawful when it specifically prohibits 
employees from discussing confidential information of fellow emplo
y-
ees among themselves).
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
244
 
rescinded is not properly in evidence.  But even if it had been 
properly received, I would still reject its argument that the issue 
would be rendered moot or de minimis based on: (1) evidence 
showing that Re
spondent has maintained an unlawful non
-
disclosure agreement for a considerable period; (2) the notice 
only withdraws the July 2010 edition of the nondisclosure 
agreement; (3) the alleged posting of the rescission notice on 
the employee bulletin board is i
nsufficient publication in view 
of the emphasis put on this subject by Benboe at the two July 
meetings; and (4) the recission notice contains no clear repudi
a-
tion of the unlawful portions of the nondisclosure agreement.  
See, e.g., 
Passavant Memorial Area 
Hospital
, 237 NLRB 138

139 (1978), and the cases cited there.
 

threats to send employees to Bachman for refusing to sign the 
revised edition (presumably they already had signed the earlier 
edition) an
d reading the names of those who had not signed 

the July meeting amounts to unlawful coercion within the 
meaning of Section 8(a)(1) in as much as sought to compel 
employees to sign an unlawful ag
reement.  

., 293 
NLRB 1111, 1119

1120 (1989).
 
C
ONCLUSIONS OF 
L
AW
 
1.  Respondent is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act.
 
2.  The Brotherhood of Railway Signalmen is a labor organ
i-
zation with
in the meaning of Section 2(5) of the Act.
 
3.  By discharging Jeffery Smith and Ronald Dixon on June 
12 and September 21, 2009, respectively, Respondent engaged 
in unfair labor practices within the meaning of Section 8(a)(1) 
and (3) of the Act.
 
4.  By 
discharging Dane See and Timonthy Kraber on March 
8 and 9, 2010, respectively; by maintaining an overly broad 
nondisclosure agreement; and by insisting that employees sign 
its overly broad nondisclosure agreement, Respondent engaged 
in unfair labor practic
es within the meaning of Section 8(a)(1) 
of the Act.
 
5.  The unfair labor practices found above affect commerce 
within the meaning of Section 2(6) and (7) of the Act.
 
R
EMEDY
 
Having found that the Respondent has engaged in certain u
n-
fair labor practices, I 
find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effect
u-
ate the policies of the Act.
 
Because Relco violated Section 8(a)(1) and (3) of the Act 
when it discharged Jeffery Smith on June 12, 2009, and Ronald 
Dixon on September 21, 2009, and that it violated Section 
8(a)(1) of the Act when it discharged employees Dane See on 
March 8, 2010, and Timothy Kraber on March 9, 2010, my 
recommended order provides for their full reinstatement to their 
former positions. 
 
The recommended order also requires that 
Relco make each of these four employees whole for any loss of 
earnings and other benefits they suffered between the date of 
their discharge and the date Relco tenders a proper offer of 
reinstatement to them.  Backp
ay, if any, shall be computed as 
prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 (1950), with 
interest compounded on a daily basis as prescribed in 
New H
o-
rizons
, 
283 NLRB 1173 (1987), and 
Kentucky River Medical 
Center
, 356 NLRB 
6
 
(2010).
 
My recommended 
order also requires Respondent to e
x-
punge from its records any reference to terminations of Smith, 
Dixon, See, and Kraber, and to notify each of them in writing 
that this action has been taken, and that any evidence related to 
their unlawful terminations w
ill not be considered in any future 
personnel action affecting them.  
Sterling Sugars, Inc
., 261 
NLRB 472 (1982).
 
Finally, my recommended order requires Respondent to post 
the standard hard copy notice to employees attached here as 

notice electronically as provided in 
J. 
Picini Flooring
, 356 NLRB 
11
 
(2010).
 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
17
 
ORDER
 
The 
Respondent, Relco Locomotives, Inc., Albia, Iowa, its 
offi
cers, agents, successors, and assigns, shall
 
1.  Cease and desist from
 
(a) Terminating any employee for engaging in activities on 
behalf of the Brotherhood of Railway Signalmen or other co
n-
certed activities protected by Section 7 of the Act.
 
(b) Maintainin
g a nondisclosure agreement or any other rule 
that prohibits employees from engaging in union or concerted 
activities protected by Section 7 of the Act.
 
(c) Requiring employees to sign a nondisclosure agreement 
or abide by any rule limiting their right to 
engage in union or 
concerted activities protected by Section 7 of the Act.
 
(d) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of rights guaranteed in 
Section 7 of the Act.
 
2.  Take the following affirmati
ve action necessary to effe
c-
tuate the policies of the Act.
 
(a) Within 14 days from the date of this Order, offer Jeffery 
Smith, Ronald Dixon, Dane See, and Timothy Kraber full rei
n-
statement to their former jobs or, if their jobs no longer exist, to 
substan
tially equivalent positions, without prejudice to their 
seniority or any other rights or privileges they previously e
n-
joyed.
 
(b) Make Jeffery Smith, Ronald Dixon, Dane See, and Tim
o-
thy Kraber whole in the manner set forth in the remedy section 
of this deci
sion, together with interest compounded on a daily 
basis, for any loss of earnings and other benefits suffered by 
them as a result of their unlawful discharges.
 
(c) Within 14 days from the date of this Order, remove from 
its files any reference to the unla
wful termination of Jeffery 
Smith on June 12, 2009, Ronald Dixon on September 21, 2009, 
Dane See on March 8, 2010, and Timothy Kraber on March 9, 
2010, and notify each of them in writing that this action has 
been taken and any evidence of their unlawful te
rminations will 
not be used against them in any future personnel actions.
 
                                        
        
 
17
 
If no exceptions are filed as provided by Sec. 102.46 of the 
Board's Rules 
and Regulations, the findings, conclusions, and reco
m-
mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-
ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 
 RELCO 
LOCOMOTIVES
,
 
INC
.
 
245
 
(d) Preserve and, within 14 days of a request, or such add
i-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re
c-
ords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay 
due 
under this Order.
 
(e) Within 14 days after service by the Region, post at its f
a-
cilities in Albia, Iowa, copies of the attached notice marked 

18
  
Copies of the notice, on forms provided by the 
Regional Director for Region 18, after being signed 
by the R
e-

Respondent and maintained for 60 consecutive days in co
n-
                                        
        
 
18
 
If this Order is enforced by a judgment of a Un
ited States court of 

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
spicuous places including all places where notices to employees 
[employees are customarily posted.  In addition to physical 
postin
g of paper notices, notices shall be distributed electron
i-
cally, such as by email, posting on an intranet or an internet 
site, or other electronic means, if the Respondent customarily 
communicates with its employees by such means.  Reasonable 
steps shall b
e taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material.  In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of business or closed the facility i
n-
volved in these 
proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current e
m-
ployees and former employees employed by the Respondent at 
any time since June 12, 2009.
 
(f) Within 21 days after service by the Region, file wi
th the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
 
 
 
